DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 9/10/19 have been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 4, at lines 4-5 “the at least one track switch” lacks antecedence since there is no previous recitation of at least one track switch (see claim 2 which supports this language).
B.	All claims depending from a rejected claim are also rejected for the same reasons. 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 8,649,916) in view of Brand (US 2010/0039514).
A.	As per claims 1 and 16, Woo discloses a locomotive consist control system and method (Abs.; Figs, 1-3) comprising a locomotive controller located on a locomotive consist to control movement of the locomotive consist along one or more tracks (Fig. 1:206- traction power system; col. 3, ln. 46-51); a yard supervisory controller configured to monitor a location of the locomotive consist along the one or more tracks (Figs. 1,2:160- control tower; Fig. 3:204); and a remote operator controller in communication with the yard supervisory controller and the locomotive controller (Fig. 3:220), the remote operator controller configured to transmit speed and direction orders from the yard supervisory controller to the locomotive controller to control movement of the locomotive consist (col. 6, ln. 54 to col. 7, ln. 16: braking, throttle control/ordered speed, forward/reverse).  Woo does not disclose a field operator control unit in communication with the locomotive controller, the field operator control unit configured to control movement of the locomotive consist via the locomotive 
B.	As per claim 6, as above whereby Brand further teaches providing access to video information to assist the field operator, as well as the supervisory controller (Fig. 1:32; [0039]).
C.	As per claim 7, as above whereby Woo discloses providing control of direction (forward/reverse) (Fig. 3:222).

E.	As per claim 13, as above whereby it would have been a design choice to provide multiple field operator control units based on the numbers of locomotive consists involved, the size and layout of the rail yard, etc.
F.	As per claims 15 and 19, as above whereby the field operator control unit of Brand is not in direct communication with the yard supervisory controller and Woo discloses that the remote controller is in communication with only the yard supervisory controller (Fig. 3:220).
6.	Claims 2, 3, 8, 10-12, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of train control within a rail yard.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6871 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661